NIX, Judge
(dissenting).
I cannot concur in said opinion because I am of the opinion that $60,000.00 is an unreasonable and a ridiculous appeal bond. *836The defendant is apparently an indigent and has no possible way of making a $60,-000.00 appeal bond or even a much less amount. This is no different than outright denial of bail. Even if defendant could make a $60,000.00 bond, it would be necessary to schedule $120,000.00 property or pay a professional Bondsman $6,000.00 to make said Bond. After all, the bond is for the purpose of guaranteeing his appearance to answer any order of this Court and not to punish the defendant. If it were for the punishment of the defendant it would be class distinction permitting the rich to make bond and escape the punishment, while the poor and the indigent suffer the con sequence.
I doubt if the defendant could make bond even though it was reduced, but I am reluctant to see this Court go on record approving such a bond.